             Case 2:21-mj-00333-SKV Document 12 Filed 06/09/21 Page 1 of 3




01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-333
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )             DETENTION ORDER
10   DONOVAN STARKS                       )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13
     Offenses charged:
14
        1. Production of Child Pornography
15
        2. Travel to Engage in Illicit Sexual Conduct
16
     Date of Detention Hearing:    June 9, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
            Case 2:21-mj-00333-SKV Document 12 Filed 06/09/21 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has been charged with an offense involving a victim under the age of

03 18 under 18 U.S.C. § 2251. There is therefore a rebuttable presumption against defendant as

04 to both dangerousness and flight risk, under 18 U.S.C. § 3142(e)(3)(E). Defendant traveled to

05 the Western District of Washington to commit the alleged offense, which involved engaging in

06 sex acts with a minor aged 13 years old and videoing those sex acts. According to law

07 enforcement records, Defendant was previously under court supervision for charges of invasion

08 of privacy, trespassing and assault. According to the Erie Police Department, the alleged prior

09 conduct involved the Defendant returning to an apartment where he had been previously

10 invited, being present in a bedroom where he knocked a female victim to the floor and put his

11 hand over her mouth to prevent her from alerting others in the apartment. Defendant complied

12 with the terms of his supervision, community service and restitution.

13          2.     Defendant poses a risk of flight because he has no ties to this District and has

14 demonstrated his ability and willingness to travel interstate to commit the alleged crimes. He

15 also has access to significant funds in his savings account that could assist in flight. Defendant

16 is a danger to the community because of the nature of the charges, and that he has a prior

17 criminal history involving violence. Further, Defendant does not have a suitable release

18 address. The proposed release address has a high school within a half mile distance, a middle

19 school close by, and the home has children passing by in large numbers traveling to and from

20 school, to include a bus stop nearby. Defendant also poses a danger because of his access to

21 digital devices. During his interview with pretrial services, Defendant claimed that he had no

22 access to internet capable devices other than a smart tv because his phone had been seized by



     DETENTION ORDER
     PAGE -2
            Case 2:21-mj-00333-SKV Document 12 Filed 06/09/21 Page 3 of 3




01 law enforcement, but his mother stated that he possesses a laptop.

02         3.      There does not appear to be any condition or combination of conditions that will

03 reasonably assure the defendant’s appearance at future Court hearings while addressing the

04 danger to other persons or the community.

05      It is therefore ORDERED:

06      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

07         General for confinement in a correction facility separate, to the extent practicable, from

08         persons awaiting or serving sentences or being held in custody pending appeal;

09      2. Defendant shall be afforded reasonable opportunity for private consultation with

10         counsel;

11      3. On order of the United States or on request of an attorney for the Government, the person

12         in charge of the corrections facility in which defendant is confined shall deliver the

13         defendant to a United States Marshal for the purpose of an appearance in connection

14         with a court proceeding; and

15      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

16         for the defendant, to the United States Marshal, and to the United State Probation

17         Services Officer.

18      DATED this 9th day of June, 2021.

19

20
                                                         A
                                                         S. KATE VAUGHAN
21                                                       United States Magistrate Judge

22



     DETENTION ORDER
     PAGE -3
